Citation Nr: 1000015	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-04 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for ischemic heart 
disease and hypertension, to include as secondary to diabetes 
mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1969 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied service connection for the 
claimed disabilities.  The matter was subsequently 
transferred to the RO in Cleveland, Ohio.

In his February 2006 VA Form 9, the Veteran indicated his 
desire to testify at a Travel Board hearing.  However, a 
March 2006 Report of Contact shows that the Veteran 
subsequently withdrew his hearing request.  Therefore, the 
Board will proceed.

On October 13, 2009, in accordance with authority provided in 
38 U.S.C. § 1116, the Secretary of Veterans Affairs announced 
his decision to establish presumptions of service connection, 
based upon exposure to herbicides within the Republic of 
Vietnam during the Vietnam era, for three new conditions: 
ischemic heart disease, Parkinson's disease, and B cell 
leukemias.  As required by 38 U.S.C. 1116, the Department of 
Veterans Affairs (VA) will issue regulations through notice 
and comment rule-making procedures to establish the new 
presumptions of service connection for those diseases.  Those 
regulations will take effect on that date that a final rule 
is published in the Federal Register.  Until that time, VA 
does not have authority to establish service connection and 
award benefits based upon the planned new presumptions.  On 
November 20, 2009, the Secretary of Veterans Affairs directed 
the Board to stay action on all claims for service connection 
that cannot be granted under current law but that potentially 
may be granted based on the planned new presumptions of 
service connection for ischemic heart disease, Parkinson's 
disease, and B cell leukemias based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era.  As this appeal contains at least one claim that may be 
affected by these new presumptions, namely a claim for 
ischemic heart disease and hypertension, the Board must stay 
action on that matter in accordance with the Secretary's 
stay.  Once the planned final regulations are published, the 
adjudication of any case or claim that has been stayed will 
be resumed.

As the Veteran's claim for service connection for diabetes 
mellitus, Type II, is not subject to the stay in question, 
the Board will proceed with a decision on the merits for that 
issue.


FINDING OF FACT

Diabetes mellitus is presumed to be etiologically related to 
in-service exposure to an herbicide agent.


CONCLUSION OF LAW

Diabetes mellitus is presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

In this case, the Board is granting the Veteran's claim for 
service connection for diabetes mellitus.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  In addition, certain chronic diseases, including 
diabetes mellitus, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.307, 3.309 (2009).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran contends that he has diabetes mellitus 
attributable to herbicide exposure in service.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307 (2009).  

Regulations further provide, in pertinent part, that if a 
Veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: Chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); Type II diabetes mellitus, and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The Veteran's Form DD-214 shows that he served in the 
Republic of Vietnam during the Vietnam era from August 1969 
to August 1970.  There is no affirmative evidence in the 
record to establish that the Veteran was not exposed to 
herbicides during service.  Therefore, he is entitled to a 
presumption of exposure to herbicide agents.

The Veteran's VA and private treatment records reflect 
diagnoses of diabetes and "borderline" diabetes.  
Specifically, VA treatment records include an order history 
which contain a May 2000 entry noting the Veteran was 
diabetic and was placed on a restricted diet.  Separate 
private treatment records dated March 2004 noted diagnoses of 
diabetes and borderline diabetes.  In a September 2004 VA 
examination report, the examiner noted a history of 
borderline diabetes and made specific references to the 
Veteran's current borderline diabetes.  However, under the 
"diagnosis" section, the examiner recorded "Type 2 
diabetes mellitus, diet controlled."  An additional VA 
treatment record dated May 2005 noted the Veteran had 
borderline diabetes, controlled through diet.

The Board notes that there is some ambiguity as to whether 
the Veteran currently has diabetes mellitus.  Some medical 
record characterize his diabetic condition as "borderline" 
while others identify the condition as diabetes mellitus.  
Notwithstanding the classification of this condition, the 
evidence shows that the Veteran has been prescribed insulin 
in the past.  Resolving all doubt in the Veteran's favor, the 
record supports the conclusion that the Veteran has a current 
diabetes mellitus, type II, disability.  As the Veteran is 
presumed to have been exposed to herbicides and has been 
diagnosed with a disability presumptively linked to herbicide 
exposure, the Board finds that service connection for 
diabetes mellitus, type II, is warranted.


ORDER

Service connection for diabetes mellitus, type II, is 
granted.



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


